                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALBERT D. SEENO CONSTRUCTION                       Case No. 17-cv-03765-SI
                                         COMPANY, et al.,
                                   8
                                                        Plaintiffs,                         ORDER RE: SUPPLEMENTAL
                                   9                                                        BRIEFING
                                                 v.
                                  10                                                        Re: Dkt. No. 58
                                         ASPEN INSURANCE UK LIMITED,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have submitted a letter brief regarding a discovery dispute. Dkt. No. 58.

                                  14   Plaintiffs seek an order compelling defendant to respond to interrogatories and document requests

                                  15   that seek information about other Aspen policyholders whose policies contain self-insured retention

                                  16   endorsements similar to the endorsements contained in plaintiffs’ policies. Plaintiffs assert that they

                                  17   are entitled to this discovery because they are bringing a “representative” claim under California

                                  18   Business & Professions Code section 17200.

                                  19          Defendant opposes this discovery on numerous grounds, including its argument that

                                  20   “representative” actions under section 17200 were eliminated by Proposition 64 in 2004. Defendant

                                  21   cites Arias v. Superior Court, 46 Cal. 4th 969, 980 (2009), in which the California Supreme Court

                                  22   construed “the statement in section 17203, as amended by Proposition 64, that a private party may

                                  23   pursue a representative action under the unfair competition law only if the party ‘complies with

                                  24   Section 382 of the Code of Civil Procedure’ to mean that such an action must meet the requirements

                                  25   for a class action.” See also Circle Click Media LLC v. Regus Management Group LLC, Case No.

                                  26   12-cv-04000-EMC, 2016 WL 3879028, at *5 (N.D. Cal. July 16, 2016) (citing Arias and holding

                                  27   that “even if there were Article III standing, the Court cannot issue injunctive relief on behalf of

                                  28   others as a matter of state law under the UCL without class certification.”).
                                   1          In connection with earlier motion practice in this case, plaintiffs indicated that they did not

                                   2   intend to seek class certification, and instead wished only to pursue their representative section

                                   3   17200 claim. See generally Dkt. No. 19 (Plaintiffs’ Opposition to Defendant’s Motion to Strike

                                   4   Class Allegations). However, Arias and Circle Click suggest that plaintiffs may not pursue a

                                   5   representative section 17200 claim without also seeking class certification under Rule 23.1 The

                                   6   Court directs the parties to file supplemental briefs regarding whether plaintiffs may pursue a

                                   7   representative section 17200 claim in federal court without also seeking class certification. If

                                   8   plaintiffs are not able to pursue a representative section 17200 claim without also seeking class

                                   9   certification, the Court directs plaintiffs to state whether they intend to amend the complaint to allege

                                  10   class allegations under Federal Rule of Civil Procedure 23.

                                  11          The parties shall file the supplemental briefs no later than November 13, 2018.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: November 2, 2018                        ______________________________________
                                                                                        SUSAN ILLSTON
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27          1
                                              In Circle Click, Judge Chen denied class certification and then subsequently granted partial
                                  28   summary judgment in favor of the defendants. See Dkt. No. 374 in 3:12-cv-04000-EMC (N.D.
                                       Cal.).
                                                                                      2
